Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 1 of 7 PagelD: 1

POST & SCHELL, P.C. Attorneys for Defendant National Indemnity
STEVEN J. SCHILDT, ESQ. (027181996) Company
STACEY M. ZAVALAS, ESQ. (018582001)
1600 JFK BLVD., 13" FLOOR
PHILADELPHIA, PA 19103
PHONE: 215-587-1089
E-MAIL: sschildt@postschell.com
szavalas@postschell.com

 

THE SIENA CONDOMINIUM
ASSOCIATION, INC., as the assignee of
HEROD URBAN RENEWAL, LLC, HEROD
REDEVELOPMENT I, LLC, HEROD MEZZ,
LLC, PINNACLE INVESTMENT
VENTURES, LLC, THE PINNACLE
COMPANIES, LLC, KOHL PARTNERS,
LLC, J.H. MACK, LLC D/B/A KOHL
CONSTRUCTION GROUP, BRIAN M.
STOLAR, JONATHAN LITT, AND CHUBB
INSURANCE COMPANY

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION
ESSEX COUNTY

DOCKET NO. ESX-L-2854-19

NOTICE OF REMOVAL OF
DEFENDANT NATIONAL
INDEMNITY COMPANY

Plaintiffs
Vs,

OHIO CASUALTY INSURANCE
COMPANY, NATIONAL INDEMNITY
COMPANY and MERCHANTS MUTUAL
INSURANCE COMPANY

Defendants

Nem Nee Ne Ne Ne Ne eee nee” ne” eee” Ne ee” ee” Nee” ee” eee” ne” eee” ee”

 

TO: Gerard H. Hanson, Esq. (counsel for plaintiffs)
Hill Wallack LLP
21 Roszel Road
P.O. Box 5226
Princeton, NJ 08543-5226

Clerk of Court

Superior Court of New Jersey, Law Division, Essex County
50 West Market Street

Newark, NJ 07201

PLEASE TAKE NOTICE that Defendant National Indemnity Company has filed a
Notice of Removal of the above-captioned action to the United States District Court for the
District of New Jersey pursuant to 28 U.S.C. § 1441 et seq. The above-captioned case qualifies
for federal diversity jurisdiction pursuant to 28 U.S.C. § 1332. Specifically, the parties are of
diverse citizenship and the amount in controversy as alleged in plaintiffs’ complaint is more than

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 2 of 7 PagelD: 2

$75,000. Defendant has also filed a copy of plaintiffs’ complaint in the U.S. District Court for

the District of New Jersey.

DATE: 5/22/19

BY:

POST & SCHELL, P.C.

STEVEN J. SCHILDT, ESQ.
Attorney for Defendant
National Indemnity Company

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 3 of 7 PagelD: 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

THE SIENA CONDOMINIUM ASSOCIATION, INC., )
as the assignee of HEROD URBAN RENEWAL, LLC, ) CIVIL ACTION
HEROD REDEVELOPMENT I, LLC, HEROD MEZZ,)
LLC, PINNACLE INVESTMENT VENTURES, LLC, ) NO.
THE PINNACLE COMPANIES, LLC, KOHL
PARTNERS, LLC, J.H. MACK LLC D/B/A KOHL
CONSTRUCTION GROUP, BRIAN M. STOLAR,
AND JONATHAN LITT, AND CHUBB INSURANCE
COMPANY
Plaintiffs
v.

OHIO CASUALTY INSURANCE COMPANY,

NATIONAL INDEMNITY COMPANY and

MERCHANTS MUTUAL INSURANCE COMPANY
Defendants

 

NOTICE OF REMOVAL BY DEFENDANT NATIONAL INDEMNITY COMPANY

1, On April 23, 2019, defendant National Indemnity Company (‘‘National”) received
service of plaintiffs’ declaratory judgment complaint, which was originally filed in the Superior
Court of New Jersey, Law Division, Essex County, at No. ESX-L-2854-19. A copy of the
complaint is attached hereto as Exhibit A.

2. Plaintiffs complaint alleges that additional insured coverage is owed by
defendants to plaintiffs related to an underlying construction defect case.

3. This Court’s jurisdiction over this matter is based upon diversity of citizenship
under 28 U.S.C. § 1332.

4, Defendant National notes that each defendant gets their own 30-day clock to

remove a case. Delalla v. Hanover Ins., 660 F.3d 180 (3d Cir. 2011).

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 4 of 7 PagelD: 4

A. CO-DEFENDANT REMOVAL CONSENT

5. Both of National’s co-defendants (Ohio Casualty and Merchants Mutual) have
been served and consent to this removal. See two emails from their counsel stating same
attached hereto as Exhibit B.

B. AMOUNT IN CONTROVERSY

6. It is well-settled that “in declaratory judgment actions based upon insurance
policies, the jurisdictional amount is the maximum available under the policy.” Abood v. Gulf
Group Lloyds, 2008 U.S. Dist. LEXIS 51406, *7 (W.D. Pa. July 1, 2008); Hanna v. State Farm
Fire & Casualty Co., 2007 U.S. Dist. LEXIS 59650, *5 (E.D. Pa. August 14, 2007) (citing cases
and observing that “in a declaratory judgment action involving an insurance policy, the amount
in controversy is determined by the maximum amount for which the insurer may be held
liable.”); Weber v. Nationwide Ins. Co., 2012 U.S. Dist. LEXIS 82614, *8-10 (E.D. Pa. June 14,
2012) (same).

7. Instantly, in paragraphs 10-12 plaintiffs allege that the policy limit of each of the
three policies at issue is $1 million, for a total amount in controversy of $3 million. Plaintiff
demands both indemnity and defense cost coverage from National (see counts 7-12). Thus, the
$75,000 amount in controversy threshold has been met.

8. National also notes that plaintiffs’ pre-suit settlement demands have been in
excess of $75,000.

Cc. DEFENDANT CITIZENSHIPS
9. Defendant National is incorporated in Nebraska, and also has its principal place of

business in Omaha, Nebraska.

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 5 of 7 PagelD: 5

10. Defendant Ohio Casualty is incorporated in New Hampshire and has its principal
place of business in Boston, Massachusetts.

11. Defendant Merchants Mutual is incorporated in New York and also has its
principal place of business in Buffalo, New York.

12. Thus, the defendant citizenships are Nebraska, New Hampshire, Massachusetts,
and New York.

D. PLAINTIFF CITIZENSHIPS

13. Defendant National has extensively investigated the plaintiff citizenships. This
included a review of the underlying case pleadings, google searches, and LEXIS public record
searches. The allegations below are based on this investigation.

14. — Plaintiff “The Siena Condominium Association, Inc.” is a New Jersey
Corporation with its principal place of business also in New Jersey.

15. Plaintiff “Chubb Insurance Company” is incorporated in New Jersey with its
principal place of business also in Warren, New Jersey.

16. Plaintiff “Brian M. Stolar” is a citizen of New Jersey.

17. Plaintiff “Jonathan Litt” is a citizen of Connecticut.

18. This leaves the plaintiff LLC entities: “Herod Urban Renewal, LLC, Herod
Redevelopment I, LLC, Herod Mezz, LLC, Pinnacle Investment Ventures, LLC, The Pinnacle
Companies, LLC, Kohl Partners, LLC, and J.H. Mack, LLC d/b/a Kohl Construction Group.”

19. Limited liability companies have a special citizenship rule. Specifically, “the
citizenship of an LLC is determined by the citizenship of each of its members.” Zambelli
Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). LLC “members” are also called

“owners.” Pursuant to the eased pleading requirements regarding the citizenship of LLCs,

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 6 of 7 PagelD: 6

defendant National has been unable to identify (via the internet and LEXIS public records) any
members/owners of any of these LLC entities that are also citizens of any of the defense states of
citizenship (Nebraska, New Hampshire, Massachusetts, and New York). This is sufficient
specificity to support a diversity removal involving LLC entities. Lincoln Benefit Life Co. v.

AEI Life, LLC, 800 F.3d 99 (3d Cir. 2015).

 

20. Thus, there is complete diversity in that we have New Jersey and Connecticut
versus Nebraska, New Hampshire, Massachusetts, and New York.

21. Accordingly, this action satisfies diversity of citizenship jurisdiction pursuant to
28 U.S.C. § 1332 because, as set forth above, all parties are of diverse citizenship and the amount
in controversy as alleged in plaintiffs complaint is in excess of $75,000.

22. This Notice of Removal has been filed within 30 days of National’s receipt of
plaintiff's complaint, and is therefore timely under 28 U.S.C. § 1446.

23. Pursuant to 28 U.S.C. § 1446(d), National is contemporaneously filing a copy of
this Notice of Removal with the Clerk of Court of the Superior Court of New Jersey, Law

Division, Essex County, in order to effect removal of this action.

POST & SCHELL, P.C.

BY: CE Cally

STEVEN J. SCHILDT, ESQ.
Attorney for Defendant National
1600 JFK Blvd., 13th Floor
Philadelphia, PA 19103

Phone: 215-587-1089

E-mail: sschildt@postschell.com

DATE: 5/22/19

 
Case 2:19-cv-12817-SRC-CLW Document1 Filed 05/22/19 Page 7 of 7 PagelD: 7

INITIAL CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2
I hereby certify that, to the best of my knowledge, information, and belief, the matter in
controversy set forth in the foregoing Notice of Removal and accompanying complaint is not the
subject of any other action pending in any court, or of any pending arbitration or administrative
proceeding.

DATE: 5/22/19 = Ch

STEVEN J. SCHILDT, ESQ.

CERTIFICATE OF FILING IN BOTH COURTS AND SERVICE

I hereby certify that the foregoing Notice of Removal has been filed via the Court’s
electronic filing system. The foregoing has also been filed electronically with the Essex County
Superior Court. Finally, the foregoing has also been served via first class mail on the following
person on the date indicated below:
Gerard H. Hanson, Esq.
Hill Wallack LLP
21 Roszel Road

P.O. Box 5226
Princeton, NJ 08543-5226

DATE: 5/22/19 Ch. (eA

STEVEN J. SCHILDT, ESQ.

 
